UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 16-4781


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

JERMAINE ANTHONY BRANCH,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Terrence W. Boyle, District Judge. (5:16-cr-00156-BO-1)


Submitted: December 29, 2017                                      Decided: January 16, 2018


Before KING, KEENAN, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Laura E. Beaver, THE BEAVER LAW FIRM, Raleigh, North Carolina, for Appellant.
Jennifer P. May-Parker, Assistant United States Attorney, OFFICE OF THE UNITED
STATES ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Jermaine Anthony Branch appeals his conviction and sentence of 112 months of

imprisonment for possession of a firearm by a felon, in violation of 18 U.S.C. §§ 922(g)(1),

924(a)(2) (2012). Appellate counsel has filed a brief pursuant to Anders v. California, 386

U.S. 738 (1967), concluding that there are no meritorious grounds for appeal but

questioning whether Branch’s plea was knowing and voluntary and whether Branch’s prior

conviction for North Carolina common-law robbery was a crime of violence. We affirm.

       A guilty plea is valid if the defendant voluntarily, knowingly, and intelligently

pleads guilty “with sufficient awareness of the relevant circumstances and likely

consequences.” United States v. Fisher, 711 F.3d 460, 464 (4th Cir. 2013) (internal

quotation marks omitted). Before accepting a guilty plea, a district court must ensure that

the plea is knowing, voluntary, and supported by an independent factual basis. Fed. R.

Crim. P. 11(b); United States v. DeFusco, 949 F.2d 114, 116, 119-20 (4th Cir. 1991).

Because Branch neither raised an objection during the Fed. R. Crim. P. 11 proceeding nor

moved to withdraw his guilty plea in the district court, we review the Rule 11 proceeding

for plain error. United States v. Sanya, 774 F.3d 812, 815 (4th Cir. 2014).

       Our review of the record reveals that, although the district court omitted several

details required by Rule 11, Branch pleaded guilty “with sufficient awareness of the

relevant circumstances and likely consequences.” Fisher, 711 F.3d at 464. Branch has not

shown that the court’s omissions affected his substantial rights, as there is no evidence to

suggest that “but for the error[s], he would not have entered the plea.” United States v.

Davila, 569 U.S. 597, 608 (2013) (internal quotation marks omitted). Accordingly, we

                                             2
conclude that Branch’s plea was knowing and voluntary, see Fisher, 711 F.3d at 464, and

thus “final and binding,” United States v. Lambey, 974 F.2d 1389, 1394 (4th Cir. 1992) (en

banc).

         Next, Branch asserts that North Carolina common-law robbery does not qualify as

a crime of violence as defined in U.S. Sentencing Guidelines Manual § 4B1.2(a)(2) (2016).

We recently held that common-law robbery is an enumerated offense under the Sentencing

Guidelines. United States v. Gattis, ___ F.3d ___, ___, No. 16-4663, 2017 WL 6001522,

at *4 (4th Cir. Dec. 4, 2017). Because North Carolina common-law robbery is a crime of

violence, the district court properly applied a base offense level of 20 under USSG

§ 2K2.1(a)(4)(A).

         In accordance with Anders, we have reviewed the entire record in this case and have

found no meritorious grounds for appeal. We therefore affirm the judgment of the district

court. This court requires that counsel inform Branch, in writing, of the right to petition

the Supreme Court of the United States for further review. If Branch requests that a petition

be filed, but counsel believes that such a petition would be frivolous, then counsel may

move in this court for leave to withdraw from representation. Counsel’s motion must state

that a copy thereof was served on Branch. We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                                AFFIRMED




                                              3